t c memo united_states tax_court apollo overseas international inc petitioner v commissioner of internal revenue respondent docket no filed date james s yan for petitioner clifton b cates iii and nancy c mccurley for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax for the taxable years ended date and as follows - -2 additions to tax tax_year sec sec_6653 sec sec ended deficiency a a a b a dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number -0- big_number plu sec_50 of the interest that is computed on dollar_figure for the taxable_year ended date at the time of assessment and or payment of tax tax_year addition_to_tax penalty ended deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated some of the issues raised by the pleadings have been disposed of by agreement of the parties including all issues pertaining to the taxable_year ended date fiscal_year leaving for decision the amount of customs duties freight charges and related fees paid_by petitioner with respect to its goods purchased for sale during each of the years here in issue which when added to the agreed cost of purchases other than these charges results in cost of the goods purchased the parties agree as to whether the additions to tax and penalty apply to petitioner and that the amount of such additions to tax and penalty will be computed under rule - -3 findings_of_fact some of the facts have been stipulated and are found accordingly petitioner apollo overseas international inc is a california corporation with its principal_place_of_business in santa fe springs california at the time of the filing of the petition in this case petitioner filed a federal_income_tax return for each of its taxable years ending date and with the internal_revenue_service center in fresno california petitioner was engaged in the business of importing clothing garments and cloth badges badges manufactured in taiwan and reselling them as a wholesaler to retailers in the united_states petitioner commenced this business in ms michelle chiou ms chiou was petitioner's president and chief_executive_officer during the years here in issue prior to the taxable_year ending date fiscal_year ms chiou was petitioner's only employee during its fiscal_year petitioner had one other employee petitioner's stock was owned half by ms chiou and half by alan chih-kuo tai petitioner purchased garments from a number of suppliers in taiwan one of which was apollo free industrial co ltd taiwan a corporation formed under the laws of taiwan apollo taiwan apollo taiwan was owned by ms chiou's father chiou - -4 wan-i for its fiscal_year ending date fiscal_year petitioner's gross_sales of badges were dollar_figure and its cost_of_goods_sold for these badges excluding customs duties and freight charges cdfc was dollar_figure for its fiscal_year petitioner's opening garment inventory was dollar_figure plus cdfc in the amount of dollar_figure for that same year gross_sales of garments was dollar_figure which is composed of dollar_figure in documented sales dollar_figure in deemed sales and dollar_figure in imputed sales the above gross_sales of garments is reduced by dollar_figure for damaged or missing imported goods for its fiscal_year petitioner's garment purchases were dollar_figure which is composed of dollar_figure in documented purchase sec_2 and dollar_figure in imputed purchases petitioner's closing garment inventory for documented sales represent garment sales the sales invoices for which can be matched with items in opening_inventory or items purchased during the year deemed sales are those garment sales for which there are sales invoices but no matching purchase invoices imputed sales are those garment sales of items that were either included in opening_inventory or purchased during the year and did not appear in ending inventory but for which there are not complete matching sales invoices the sum of the purchase invoices for the fiscal_year is dollar_figure the parties disagree as to why this number does not equal the amount in the stipulation but both parties apparently have agreed to use the number in the stipulation as shown by this finding despite the mathematical error though the stipulation lists this figure as dollar_figure both parties have stated on brief that the correct figure is dollar_figure - -5 its fiscal_year was dollar_figure petitioner's cost_of_goods_sold for garments that year excluding u s customs duties customs duties freight charges and incidental fees was dollar_figure for its fiscal_year petitioner's gross_sales of badges was dollar_figure and its cost_of_goods_sold for badges excluding cdfc was dollar_figure for its fiscal_year petitioner's gross_sales of garments was dollar_figure which is composed of dollar_figure in documented sales and dollar_figure in imputed sales the gross_sales of garments is reduced by dollar_figure for damaged or missing goods for its fiscal_year petitioner's opening garment inventory was dollar_figure garment purchases during that year were dollar_figure which is comprised of dollar_figure in documented purchase sec_4 and dollar_figure in imputed purchases closing garment inventory was dollar_figure cost_of_goods_sold for garments for petitioner's fiscal_year excluding cdfc properly includable in inventory was dollar_figure mr roger lee mr lee the manager of alexander air express inc alexander air prepared the customs documents for petitioner during the years at issue the shipping documents were sent with the shipment if the shipment was by air and if as in the computations for the taxable_year ended date and as noted supra note this figure does not represent the sum of invoices introduced as evidence for that year as suggested by the parties we find the amounts listed in the stipulation of facts are appropriate - -6 the shipment was by sea the shipper would send the shipping documents to petitioner and petitioner would provide these documents to alexander air alexander air then determined the applicable u s customs duty rate for each item listed on each of the shipping documents based on the rates shown in the harmonized tariff schedule of the united_states promulgated by the u s international trade commission the harmonized tariff schedule mr lee determined the amount of customs duty by applying the rate specified in the harmonized tariff schedule for a specific classification of product to the various items listed on petitioner's purchase invoices for the years at issue the u s customs service the customs service inspected petitioner's documents and shipments infrequently during the years at issue none of the few customs service inspections made of petitioner's goods and documents during the years here in issue resulted in changes in the amounts computed by mr lee customs duty rates applicable to imported items depend on such variables as the type of fabric eg knit versus woven the use of the garment eg undergarment versus outergarment the country of origin and the fabric composition eg manmade fiber versus all cotton versus cotton-polyester blend the freight charge made by alexander air for shipment of goods to petitioner was based on volume expressed in cubic meters - -7 petitioner paid the invoices rendered by alexander air including freight charges and customs duties within weeks to month petitioner never failed to pay any amount owed to alexander air but on occasion if alexander air was short of cash funds petitioner would pay the amount of the customs duties directly to the customs service petitioner never paid customs duties in excess of amounts computed by alexander air and shown on the customs entry form petitioner on its federal_income_tax return for its fiscal_year deducted dollar_figure of duty custom service and dollar_figure for freight delivery for its fiscal_year petitioner deducted dollar_figure for duty custom service and dollar_figure for freight delivery respondent determined in her notice_of_deficiency that petitioner received gross_receipts in the amounts of dollar_figure dollar_figure and dollar_figure in lieu of dollar_figure dollar_figure and dollar_figure reported on petitioner's tax returns for its fiscal years and respectively respondent also determined that petitioner's costs of goods sold were in the amounts of dollar_figure dollar_figure and dollar_figure in lieu of dollar_figure dollar_figure and dollar_figure reported on petitioner's tax returns for its fiscal years and respectively - -8 respondent in the statutory notice made no adjustment to cdfc claimed as deductions by petitioner for the years here in issue opinion the issue in this case is purely factual in the three stipulations for trial the parties have agreed to all but two facts necessary for the computation of gross_income from sales by petitioner for its fiscal years and the issue on which the parties disagree is the amount of customs duties freight charges and other import fees properly includable in the cost of purchases and in opening and closing_inventory for petitioner's fiscal years and the parties agree that customs duties paid_by petitioner in each year freight charges and other import fees paid_by petitioner for delivery of the the parties have stipulated that petitioner is liable for a deficiency in income_tax in the amount of dollar_figure for its fiscal_year and have further stipulated that petitioner is liable for additions to tax pursuant to sec_6651 sec_6653 and sec_6661 for that year the parties have also stipulated that for its fiscal_year petitioner is not liable for an addition_to_tax under sec_6651 but that petitioner will be subject_to an addition_to_tax under sec_6661 for its fiscal_year if there is a substantial_understatement of tax as defined in sec_6661 for that year and that petitioner is liable for an addition_to_tax under sec_6653 if petitioner is liable for an addition_to_tax under sec_6661 for its fiscal_year the parties have stipulated that petitioner is liable for an addition_to_tax under sec_6651 and that petitioner will be liable for an accuracy- related penalty under sec_6662 if petitioner would have had a substantial_understatement_of_income_tax as defined in sec_6661 had sec_6661 still been in effect the parties have also stipulated that the purchase and sale of garments and badges is an income-producing factor within the meaning of sec_1_446-1 income_tax regs - -9 goods it purchased are either a part of the cost of those purchases which increases the costs of goods sold and the value on a cost_basis of opening and closing inventories or are separately deductible items the parties further agree to consider those costs as a part of the cost_of_goods_sold purchases during each year and a part of the value on a cost_basis of goods in opening and closing inventories if petitioner's books_and_records were sufficient to clearly show the amounts of these items there would be no issue however because of the inadequacy of petitioner's books_and_records the amounts of these items must be reconstructed the parties differ as to how this reconstruction should be accomplished additions to tax and a penalty if any will be determined based on the income resulting from the proper amount of customs duties and freight charges to be included in cost_of_goods_sold for each of the years at issue the parties have agreed to make adjustments to customs duties and freight charges by using the following method customs duties and freight charges for garments shall be the sum of the customs duties and freight charges for purchases as shown on the purchase invoices that correspond to documented sales or are used to determine imputed sales customs duties and freight charges for imputed purchases are to be at the duty rate and freight cost applicable to the identical garment on which the imputed purchase is based whether for garments or badges the - -10 parties have agreed that the following rules apply customs duties and freight charges must be computed at the rates actually in effect for the year involved and because customs duties and freight charges are to be included in cost of purchases and of goods in inventory petitioner shall not be entitled to claim these items as deductions for petitioner's fiscal_year respondent and petitioner disagree as to how customs duties should be calculated with respect to documented sales petitioner contends that these amounts should be determined by multiplying the amount of the sales invoices provided in the record by the customs duty rate as determined by petitioner's application on brief of the harmonized tariff schedule petitioner argues that these amounts result from the method used by mr lee petitioner's customs agent during the years at issue and the only witness who testified in this case as to hypothetical examples respondent argues that for those sales that are documented the appropriate customs duty rate should be determined by examining the customs rate as calculated by mr lee at the time the customs duties were paid_by matching documented sales with corresponding customs invoices petitioner essentially ignores the customs invoices after examining both petitioner's and respondent's calculations we conclude that respondent's method is a more appropriate approximation of applicable customs duties with respect to documented sales we recognize possible - -11 inconsistencies in respondent's calculation notably that seemingly identical shipments are assigned substantially different customs duties however the fact that the amount of customs duties arrived at by petitioner's calculations is much greater than either the amount reported on petitioner's returns or the amount calculated by mr lee at the time the invoices were prepared indicates that petitioner's method of calculating the appropriate customs duties overstates customs duties on brief petitioner calculated that the total customs duties for its fiscal years and were dollar_figure and dollar_figure respectively however petitioner deducted on its federal_income_tax returns only dollar_figure and dollar_figure respectively for its fiscal years and for customs duties for both garments and badges we are convinced that the purchase invoices were properly matched by respondent to the corresponding customs invoices therefore the numbers on the customs invoices represent the calculations made by mr lee at the time the garments were shipped it was these amounts that petitioner actually paid as customs duties with respect to the documented sales for which the record permits a matching with customs duties invoices these are the amounts properly includable in petitioner's cost of goods purchased or inventories as customs duties costs there is some evidence in the record to indicate that not all items were subject_to customs duties that may explain some of - -12 the disparity in petitioner's and respondent's calculations the correctly matched invoices as heretofore noted represent amounts actually paid_by petitioner mr lee testified that petitioner never paid customs duties in excess of the amount on the duty form the fact that these amounts represented accurate customs duties is supported by mr lee's testimony that the customs service during the years here in issue never disapproved the duty charges as computed by mr lee based on all of this evidence we adopt respondent's calculations for the customs duties on documented sales on those items on which the duty charges can be matched with the correct invoices for garment sales with regard to the fiscal_year respondent could not match the deemed sales with customs invoices respondent applied the lowest applicable_rate from the matched duty charges to arrive at the amount she considered appropriate customs duties for deemed sales respondent applied the following rates garment percentage mens t r c jeans boys t r c jeans dollar_figure mens acrylic sweater dollar_figure ladies cotton jeans dollar_figure ladies t r c jeans dollar_figure boys kids cotton jeans dollar_figure respondent discarded two purchase invoices in her calculation because the duty rates were and which were in amounts outside the normal range of other invoices - -13 petitioner has applied the harmonized tariff schedule rates to deemed sales to calculate the appropriate percentage petitioner states that this computation is based on the testimony of mr lee examples of these rates are as follows garment percentage cotton jeans t c jeans with pvc belt men's t r c polyester rayon cotton woven jean sec_29 men's t c shorts polyester cotton men's t r c jean sec_29 boy's acrylic sweater after an examination of the purchase invoices and customs invoices in this case it is clear that neither method appropriately estimates the customs duties applicable to those purchase invoices that cannot be matched with customs invoices many of the purchase invoices list multiple garments that makes it inappropriate to use those invoices to determine the rates of customs duties for the items in deemed sales petitioner's method as to deemed sales is unreliable for the same reasons it is with respect to documented sales an analysis of the purchase invoices reveal sec_3 invoices that list only mens t r c jeans and invoice which lists boys t r c jeans the invoices for men's jeans provide rates as follows - -14 invoice purchase duty date price charge rate dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure total big_number dollar_figure dollar_figure the invoices that list only mens t r c jeans show an average customs duty rate of dollar_figure percent the sole invoice that listed only boy's t r c jeans invoice dated date shows a customs duty rate of dollar_figure percent for those items that cannot be matched with duty charges we hold that the rate for men's t r c jeans is dollar_figure percent and the rate for boy's t r c jeans is dollar_figure percent for the remaining invoices including invoices with multiple garments we hold that the appropriate duty rate is percent based on approximations from various invoices see 39_f2d_540 2d cir based on the calculations for both documented sales and deemed sales we hold that petitioner is entitled to a customs duty rate of percent for imputed sales respondent maintains that petitioner is entitled to no inclusion as part of cost_of_goods_sold or deductions for customs duties and charges with respect to badges respondent contends that there is no evidence in the record to indicate that petitioner incurred any customs duties whatsoever for its badge sales relying primarily on the testimony of mr lee that some items were duty free petitioner relies on one invoice - -15 subsequent to the years at issue to show that the badges sold were subject_to customs duties and freight charges petitioner further relies on the harmonized tariff schedule to determine the applicable percentages for badge sales the evidence shows that petitioner imported cloth badges from taiwan the evidence further shows the amount of gross_sales and cost_of_goods_sold other than customs duties freight charges and other fees for the badges it is also evident that customs duties were charged to badge shipments in years after the years here in issue from this evidence and relying somewhat on the testimony of mr lee we conclude that customs duties and freight charges were paid with respect to badges during the years at issue petitioner contends as with the garment sales that we simply multiply the sales_price of the badges by the rate shown on the harmonized tariff schedule since there are two rates that petitioner contends could be applicable from the harmonized tariff schedule percent for 100-percent rayon woven embroidered badges with visible ground or percent for 100-percent rayon woven embroidered badges without visible ground petitioner has applied an average rate of percent which calculates to customs duties allowable of dollar_figure and dollar_figure for its fiscal years and respectively however petitioner deducted on its tax returns only dollar_figure and dollar_figure for freight and delivery of badges for its fiscal years and respectively there is no separate deduction for - -16 customs duties based on the evidence we conclude that petitioner's method of determining customs duties for badges yields too high an amount the harmonized tariff schedule showed percentages for customs duties for badges that were substantially lower than percentages for garment sales based on the limited evidence before us we conclude that petitioner is entitled to a 4-percent customs duty for badges in respondent has allowed freight charges for petitioner's fiscal_year as shown for those shipments on invoices that can be properly matched for the invoices that cannot be matched respondent has credited petitioner with freight charges of only the dollar_figure entry service fee on the basis that the other fees and charges varied widely petitioner contends that a much higher amount for freight charges is appropriate relying on an invoice from a later year petitioner contends that freight charges should equal percent of the value of the shipments for the years here in issue petitioner argues that total freight charges allowed for the fiscal_year should be dollar_figure in addition petitioner maintains that it should be allowed to claim a formal entry fee of dollar_figure per shipment as part of cost_of_goods_sold as well as a merchandise processing fee charged by the customs service in the amount of dollar_figure percent of the value of the merchandise finally petitioner contends that it should be allowed to claim the formal - -17 surcharge fee charged by the customs service of dollar_figure per shipment for a total of dollar_figure for documented sales we allow petitioner freight charges as shown on the matched customs invoices and as determined by respondent for those sales that are not documented we hold that petitioner is entitled to both the dollar_figure customs entry service fee and the dollar_figure formal surcharge fee charged by the customs service there is no evidence for us to conclude as petitioner contends that the freight charges for the one shipment in upon which petitioner relies should be the basis for imputing freight charges to the shipments for the years before us this is particularly evident in light of the variation in the percentage of freight charges for those purchases that can be matched with the appropriate customs invoices the following is a list of those purchase invoices and customs invoices that respondent could match and the corresponding percentage of freight charges including all fees this table does not include invoices dated date and date because the freight charges on these invoices were well outside the normal range and these are the same invoices mentioned supra note - -18 shipment total purchase freight date price charge percent dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure as is evident from the table nearly all of these invoices show freight charges of between and percent of the total purchase_price on average the ratio of freight charges to purchase_price was dollar_figure percent for both deemed and imputed sales we allow percent of the total purchase_price of the shipments for these items taking into account that we have already allowed the customs entry service fee and the formal surcharge fee the freight charges were computed on the volume of the shipment and not its value however there is no basis in - -19 this record other than a percent of value on which to estimate the freight charges for the fiscal_year there are no customs invoices from alexander air that match purchase invoices to determine the appropriate customs duties for either garments or badges there are only purchase invoices for that year for respondent has applied to each garment imported the lowest effective duty rate that respondent calculated from that applied to the same type item for freight and import charges respondent applied a ratio of dollar_figure percent respondent allowed no amount for customs duties for badges for petitioner's fiscal_year petitioner applied the same method for each category of items for its fiscal_year that it applied for its fiscal_year the record suggests that customs duties and freight charges were the same for the same item for petitioner's fiscal_year as for its fiscal_year we therefore conclude that the percentages for petitioner's fiscal_year would not be substantially different from those for its fiscal_year we hold that petitioner is entitled to a 17-percent customs duty charge for all garments and a 4-percent customs duty charge for badges for its fiscal_year we hold that petitioner's freight charges fees for its fiscal_year were the same as for its fiscal_year and that its freight charges for its fiscal_year were percent of the total purchase_price which is the same as for its fiscal_year - -20 petitioner devotes much of its brief to argument that it is being penalized because of its lack of adequate_records however the duty is on petitioner to maintain adequate_records and in determining items affecting its income_tax the lack of such records should weigh heavily against petitioner petitioner's computations in lieu of its records do not comport with facts in the record or with reason we have determined amounts we consider very reasonable for customs duties freight and other fees with respect to petitioner's sales in the years here in issue based on the facts in this record we consider these amounts to represent reasonably the amounts paid_by petitioner in each year however the fact that it was necessary to reconstruct the amounts paid_by petitioner for customs duties freight charges and other fees is due to petitioner's failure to keep adequate_records as required by statute decision will be entered under rule
